Citation Nr: 0006101	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-19 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1970 through May 1972 with periods of service 
thereafter with the Army Reserve and the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 RO rating decision which, in 
pertinent part, denied the veteran's claim seeking service 
connection for PTSD.  

The file contains a transcript of the veteran's July 1999 
hearing before the undersigned Member of the Board.


FINDING OF FACT

The veteran has submitted a plausible claim for service 
connection for PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question with respect to the claim for 
compensation benefits is whether the appellant has presented 
a well-grounded claim.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  On the 
present record, there is medical evidence (albeit, equivocal) 
of a diagnosis of PTSD, and it has been associated with 
service (but not to verified stressors).  Moreover, the 
veteran's assertions as to stressors in service are 
sufficient to well ground the claim, although  they may not 
be sufficient to support a grant of service connection. 


ORDER

The claim for service connection for PTSD is well-grounded 
and, to this extent, the appeal is allowed.


REMAND

Once a claim has been found to be well-grounded, attention 
must be focused on whether VA has complied with its duty to 
assist in the development of the record.  See 38 U.S.C.A. 
§ 5107 (West 1991).

Upon preliminary review of the evidentiary record, the Board 
notes that the veteran's service medical records reveal no 
complaints or findings indicative of psychiatric problems 
during service.  Upon separation examination in January 1972, 
all examination findings were normal.  On the veteran's 
report of medical history, he checked "no" when asked to 
indicate any frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and/or 
nervous trouble of any sort.  

The Board observes that, since separation from service, the 
veteran has been diagnosed with numerous disorders, including 
alcohol abuse, depression, adjustment disorder, and PTSD.  
Moreover, there has been a recent amendment in the 
regulations pertaining to PTSD claims, which affects the 
issues of both stressor(s) and diagnosis.  Under these 
circumstances, it is appropriate that the veteran be 
scheduled for another VA psychiatric examination to 
definitively determine his current diagnosis.  It is also 
important that the examiner address the etiological 
relationship of any diagnosed neuropsychiatric disorder to 
the veteran's military service.

In April 1997, when the veteran filed his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f), the applicable 
regulation, provided, in pertinent part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

That regulation was recently amended and now provides, in 
pertinent part:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999).  The amendment 
implements a decision by the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims), Cohen v. Brown, 10 Vet. App. 128 (1997), which held 
that 38 C.F.R. § 3.304(f) did not accurately reflect the law 
of the governing statute.  The effective date of the 
amendment is March 7, 1997, the date the Cohen decision was 
issued by the Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting from Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

A significant difference between the old and new versions of 
the regulation applicable to this case is the reference, in 
the new version, to 38 C.F.R. § 4.125(a).  That related 
section provides that diagnoses of mental disorders must 
conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994), published by the American Psychiatric 
Association, and known as "DSM-IV."  
The current description of a traumatic event that will 
justify the diagnosis of PTSD is:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others and his response to the 
event involved intense fear, horror, or 
helplessness.

DSM-IV, at 424.  In this case, it is not entirely clear which 
events were relied upon by health care providers to diagnose 
PTSD.  Mental health professionals who have diagnosed PTSD 
should specify the events they believe the veteran 
experienced that meet the criteria for the diagnosis under 
DSM-IV.  Once those health care providers identify the 
traumatic events upon which they have relied to make the PTSD 
diagnosis, the RO must determine, in its adjudication of the 
claim, which of those events relate to combat.  If the 
diagnosis is based upon events related to combat (as 
described by the veteran), then the RO must determine whether 
the veteran engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f).

Another significant difference between the old and new 
regulations is the nature of the evidence needed to prove 
that the veteran engaged in combat with the enemy.  The old 
regulation referred to awards and decorations indicative of 
combat, while the new regulation does not contain that 
reference.  The new, seemingly less restrictive, regulation 
is consistent with judicial caselaw and, pursuant thereto, 
the determination as to whether the veteran engaged in combat 
with the enemy must be based on all the evidence of record 
and not just service department evidence regarding awards and 
decorations.  Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Cohen, supra.  In this case, if the PTSD diagnosis is based 
upon events related to combat, then the RO must determine, 
based upon all the evidence of record, whether the veteran 
engaged in combat with the enemy.  The Board notes that a 
recent VA Opinion from the Office of the General Counsel 
(VAOPGCPREC  12-99) provides additional guidance as to what 
constitutes engaging in combat with the enemy.

Finally, if the stressor events described by the veteran, 
upon which the PTSD diagnosis is based, are not related to 
combat, or if they are related to combat but it is determined 
that the veteran did not engage in combat with the enemy, 
then the events upon which the PTSD diagnosis is based must 
be verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In other words, if the claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

In the instant case, the veteran has been diagnosed with PTSD 
on a number of occasions, including on an September 1997 VA 
mental status examination.  Although the PTSD diagnosis has 
been complicated by other psychiatric diagnoses and by 
diagnoses related to the veteran's alcohol abuse, the Board 
notes that PTSD was also diagnosed by VA physicians in 
November 1997 and January 1998. 

While the veteran asserts that he had combat related 
experience in Vietnam, the Board notes that the objective 
evidence of record does not specifically verify that he was 
involved in combat.  Review of the veteran's DD Form 214 and 
DA Form 20 for his period of service reveals that he served 
in Vietnam for seven months from August 1971 to March 1972.  
His listed awards and decorations are a National Defense 
Service Medal, a Vietnam Service Medal, a Vietnam Campaign 
Medal, one overseas bar, and an expert badge for riflery.  
His record of assignments indicates that while in Vietnam, 
the veteran served with the 392d DS Detachment, with Company 
B 229th (ASLT Hel), and with the 117th Aviation Company (ASLT 
Hel).  Records show that the veteran worked on helicopter 
maintenance, that he had 79 hours of flight time, and that he 
was a Class III flight door gunner.  

Stressful incidents during service reportedly included firing 
at the enemy as a door gunner onboard assault helicopters, 
airlifting dead and wounded soldiers, and acting as a decoy 
or "guinea pig" to draw enemy fire.  The Board notes that 
while the occurrence of these sort of events may be 
consistent with the veteran's duty assignment, none of 
specific events that he reported has been verified.  Prior to 
determining whether the veteran has PTSD related to service, 
it is necessary to verify his claimed in-service stressors.  
The record reflects that the RO has not referred this claim 
for verification of the stressful incidents related by the 
veteran, to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the Environmental Support 
Group).  Accordingly, the Board finds that the RO should 
forward to the USASCRUR comprehensive and detailed 
information regarding the stressful events claimed to have 
been experienced by the veteran during service.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
was exposed during service.  The veteran should be asked to 
provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, names and any other 
identifying information concerning other individuals involved 
in the stressor events.  The veteran should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The RO should then specifically 
summarize any information obtained from the veteran pursuant 
to this remand and also all information previously obtained, 
and this information, as well as copies of the veteran's DD 
Form 214s and DA Form 20s, should be forwarded to the 
USASCRUR for verification of his claimed stressors.  
Specifically requested should be unit histories regarding the 
veteran's assigned units during his service in Vietnam from 
August 1971 to March 1972.  It should be requested whether it 
can be verified that the veteran's helicopter missions ever 
involved firing on enemy soldiers as a door gunner, 
transporting dead and wounded soldiers, or drawing enemy fire 
as a decoy or "guinea pig". 

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in its decision in Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  In Zarycki, the Court had held that, in 
addition to demonstrating the existence of one or more 
stressors, the facts must also establish that any such 
stressful event was sufficient to give rise to PTSD.  In 
West, the Court held that the sufficiency of the stressor is 
a medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held, in West, 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes where the examiners had relied, in pertinent part, 
upon events whose existence had been rejected by VA 
adjudication personnel.

Based upon the holdings in Zarycki and West, it appears that, 
consistent with our discussion above, in approaching a claim 
for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudication personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then, and only then, the case should 
be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner precisely what stressors have been accepted as 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether there is a diagnosis of PTSD due to service 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  See 
Cohen, supra, 10 Vet. App. at 145 (holding that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor").

We recognize that during his July 1999 hearing, the veteran 
indicated that he would be willing to appear for another 
examination.  The veteran should understand that any lack of 
cooperation on his part makes it difficult for VA to resolve 
his claim in a timely and comprehensive manner. 

In view of the foregoing, it is the Board's judgment that the 
RO should obtain additional information from the veteran 
regarding his alleged in-service stressors.  The RO should 
then forward all available information to the USASCRUR for an 
attempt at verification of the stressors.  If indicated, 
i.e., in the event that the USASCRUR response documents one 
or more verified stressors, the RO should specifically 
request that the examiner performing the VA psychiatric 
examination either confirm or reject the PTSD diagnosis in 
light of such stressor evidence.

The record also reflects that the veteran may be receiving 
ongoing psychiatric treatment, and that copies of clinical 
records of recent treatment have not been associated with the 
claims file.  Specifically noted in this regard is the lack 
of any records of psychiatric treatment since January 1998.  
The Board also notes that the veteran indicated, during his 
July 1999 hearing, that he was being seen at the VA medical 
facility in Reno, Nevada.  Thus, the RO should contact that 
facility, and any other facility where the veteran sought 
psychiatric treatment, and request copies of any pertinent 
medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

We wish to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the issue of service 
connection for PTSD is remanded to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran and determine 
whether he has any additional information 
or evidence to present in support of his 
claim of service connection for PTSD.  
The veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms of his 
psychiatric disorder since service.   
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  Specifically noted in 
this regard are records of psychiatric 
treatment at the VA facility in Reno, 
Nevada.

2.  The RO should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding the 
reported missions involving firing at the 
enemy as a helicopter door gunner, 
airlifting dead and wounded soldiers, and 
drawing enemy fire as a decoy or "guinea 
pig".  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, etc.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted. 

3.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors. 

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine his current 
neuropsychiatric diagnosis or diagnoses, 
if any.  All necessary special studies or 
tests, to include psychological testing 
and evaluation, such as the Mississippi 
Scale for Combat-Related post-traumatic 
stress disorders, should be accomplished.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  In determining 
whether the veteran experienced an 
inservice stressor that may be related to 
any diagnosed disorder, the examiner is 
hereby notified that only the verified 
history detailed in the reports provided 
by USASCRUR and/or the RO may be relied 
upon.  Based on his/her review of the 
case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated psychiatric disorder is 
etiologically related to the veteran's 
service.  If PTSD is diagnosed, then the 
examiner should specify which verified 
incident(s) led to the development or 
aggravation of this disorder.  At the 
conclusion of the evaluation, the 
examiner should enter a full multiaxial 
evaluation, including a score on the 
Global Assessment of Functioning (GAF) 
Scale on Axis V, with an explanation of 
the import of that score.

5.  After the development requested above 
has been completed to the extent possible 
and any other development deemed 
necessary has been completed, the RO 
should again review the veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


